Citation Nr: 1207045	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  09-46 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased (compensable) rating for hypertension.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a psychiatric disorder including depression, as secondary to diabetes mellitus, and if so, whether service connection is warranted.

3.  Entitlement to service connection for erectile dysfunction, secondary to diabetes mellitus.

4.  Entitlement to service connection for bilateral incipient senile cataracts, secondary to diabetes mellitus. 






ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from August 1969 to August 1971.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  In December 2008, the RO determined that the Veteran was entitled to a separate (noncompensable) evaluation for hypertension that was aggravated by diabetes mellitus, and denied service connection for depression and erectile dysfunction, claimed as secondary to diabetes mellitus.  The RO denied service connection for bilateral incipient cataracts, secondary to diabetes mellitus in August 2009.  

The RO did not frame the service connection claim for depression as a claim to reopen.  However, a review of the record shows that a service connection claim for anxiety neurosis with depressive features was previously denied by the RO in August 1972 and that this decision was not appealed.  Therefore, the Board will address the threshold issue of whether new and material evidence has been received to reopen the service connection claim for depression.  The Veteran is not prejudiced by the fact that the RO has not adjudicated this matter or provided any of the notice criteria for reopening claims based on new and material evidence, because, as discussed in more detail below, the Board will reopen the service connection claim for depression, now claimed as secondary to diabetes mellitus.

In March 2009, the Veteran submitted a statement contending that the symptomatology associated with his service-connected conditions presents a greater degree of impairment that the currently assigned evaluations.  He also submitted a claim for a total disability rating based on individual unemployability due to service-connected disabilities via a statement submitted on an April 8, 2010 VA Form 21-4138.  These claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ) and are referred to the AOJ for appropriate action.  

The issues of entitlement to a compensable rating for hypertension and service connection for depression and cataracts, secondary to diabetes mellitus, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection for anxiety neurosis with depressive features was denied by an August 1972 RO decision.  He did not file an appeal. 

2.  The evidence received since the August 1972 RO decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the claim for service connection for depression.

3.  The Veteran's erectile dysfunction was caused by his diabetes mellitus.


CONCLUSIONS OF LAW

1.  The August 1972 RO decision that denied entitlement to service connection for anxiety neurosis with depressive features is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  Evidence received since the August 1972 RO decision that denied entitlement to service connection for anxiety neurosis with depressive features is new and material, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  The criteria for service connection for erectile dysfunction, as secondary to diabetes mellitus, have been met.  38 C.F.R. § 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this decision, the Board grants service connection for erectile dysfunction and reopens service connection for depression on the basis of new and material evidence being received and remands the issue on the merits, in addition to other claims on appeal.  Aside from the issues addressed in the remand section below, this award represents a complete grant of the benefits sought on appeal.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.

II.  New and Material Evidence for a Psychiatric Disorder

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

A veteran may be granted service connection for any disease initially diagnosed after discharge, but only if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran's claim of entitlement to service connection for anxiety neurosis with depressive features was initially denied by an August 1972 RO decision.  The service treatment records were negative for any findings of mental health treatment.  The RO noted that VA examinations revealed anxiety neurosis with depressive features and minimal residuals after a slight injury to the left leg.  The RO also noted that there was history of hospitalization at a VA hospital ending in October 1971 with a diagnosis of anxiety neurosis with depressive features but that the summary of this hospitalization was not available.
 
In denying the claim, the RO found that the service treatment records showed no evidence of the claimed disability.  The Veteran was provided a copy of the August 1972 RO decision and notified of his appellate rights but the Veteran did not appeal the RO's decision.  Therefore, the August 1972 RO decision is final. See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.
 
The Veteran filed a claim to reopen service connection for depression in October 2008, asserting that his depression was secondary to his service-connected diabetes mellitus.   

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. 3.156.  Evidence is new if it has not been previously submitted to agency decision makers. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  In this regard, the Board notes that, in a recent case, the Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.  

The Board also notes that, for purposes of determining whether VA has received new and material evidence sufficient to reopen a previously-denied claim, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992); see also Madden v. Gober, 125 F.3d 1477, 1481 (1997); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Evidence obtained since the August 1972 RO decision includes a VA examination dated in November 2008 noting current treatment for an emotional condition and the use of anti-depressants.  VA treatment records dated from August 2008 to September 2008 show mental health treatment with a social worker as part of the treatment for diabetes mellitus.  A September 2009 VA treatment record also notes a positive depression screen.  In addition, the Veteran now claims that he has depression secondary to his diabetes mellitus.

The evidence submitted since the August 1972 decision raises a reasonable possibility of substantiating the service connection claim for depression (now claimed as secondary to diabetes mellitus).  Specifically, the VA treatment records include findings of depression and note that the Veteran has received mental health therapy associated with his diabetes treatment.  The Veteran also has contended that his depression is secondary to his diabetes mellitus.  This evidence was not previously considered by VA and supports the presence of a current depression diagnosis and a relationship between the Veteran's depression and his diabetes mellitus, which was not of record in the prior denial in August 1972.  For purposes of determining whether new and material evidence has been received, the credibility of the evidence is presumed.  See Justus, 3 Vet. App. at 512-513.  As the additional evidence is new and material, the claim of entitlement to service connection for depression is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

III.  Erectile dysfunction

The Veteran seeks service connection for erectile dysfunction, secondary to his service-connected diabetes mellitus.  Service connection may be granted for a disability proximately due to or the result of a service-connected disability and where aggravation of a nonservice-connected disorder is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). Further, effective October 10, 2006, 38 C.F.R. § 3.310 was amended to codify the Court's holding in Allen, which relates to secondary service connection on the basis of the aggravation of a nonservice-connected disorder by service-connected disability.  See 38 C.F.R. § 3.310(b).  The amendment essentially requires that a baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation.

The evidence of record supports that there is a relationship between erectile dysfunction and diabetes mellitus.    

A VA medical opinion in July 2008 finds that the Veteran's erectile dysfunction is not a complication of diabetes mellitus because it started several years before the diagnosis of diabetes but that the erectile dysfunction was worsened or increased by the diabetes.  It was noted that the Veteran had diabetic neuropathy (which is also service-connected) and that this condition damages the nerves that control the erection.  The examiner noted that the Veteran's erectile dysfunction was multifactorial in that he used alcohol, had depression, and used medications for depression that can affect the erectile function, as well as his age.  Nevertheless, the examiner found that the diabetic neuropathy was definitely a contributing etiologic factor that explained the subjective aggravation of the condition over the last year.

A separate finding on the July 2008 VA examination report notes that the Veteran had erectile dysfunction related to his diabetes.  In September 2008, the Veteran stated that he had experienced his erectile dysfunction problem in the last two years.  The Veteran's spouse submitted a statement in November 2008 that they noticed the Veteran's erectile dysfunction after back surgery that was performed in April 2007.  A VA genitourinary examination in February 2009 notes that the most likely etiology of the Veteran's erectile dysfunction was endocrine disease.

Resolving doubt in the Veteran's favor, the Board finds that the evidence supports the conclusion that the Veteran's current erectile dysfunction was caused by his service-connected diabetes mellitus.  Therefore, the Veteran's claim for service connection for erectile dysfunction, as secondary to his service-connected diabetes mellitus, is granted. 


ORDER

New and material evidence has been received to reopen the service connection claim for a psychiatric disorder and the claim is reopened.

Entitlement to service connection for erectile dysfunction, as secondary to service-connected diabetes mellitus, is granted. 


REMAND

Initially, the Board notes that the record shows that the Veteran was awarded Social Security Administration (SSA) benefits in January 2008.  Records associated with this decision are not in the claims file and could be relevant to the claims on appeal.  For this reason, additional development is warranted.

The Veteran also has notified the RO on a VA Form 21-4138 dated on November 2009 that he has received treatment at the VA Medical Center VAMC in San Juan from 2007 to present.  These records should be obtained.


Hypertension

The Veteran seeks a compensable rating for his hypertension that has been found to be secondary to his diabetes mellitus (based on aggravation).

On a November 2008 VA examination report, the examiner found that the Veteran's hypertension was not caused by his diabetes mellitus because both diabetes and hypertension had about the same date of onset (diabetes in March 2008 and hypertension in April 2008).  Moreover, the examiner determined that since the Veteran stated that he was found to have high blood pressure as early as 2005, the hypertension most likely started before the diabetes.  Nonetheless, the examiner found that the hypertension was aggravated by the diabetes mellitus because there was evidence of diabetic nephropathy and this condition worsened the hypertension.

On a VA examination in October 2009, the Veteran stated that he was told he had borderline high blood pressure during an employment physical in 2005-2006.  He was told to follow up with treatment but he did not do so.  During an examination for treatment for his foot drop he underwent blood tests and was told he had high blood pressure.  He came for VA treatment in April 2008, when he was diagnosed with hypertension.  The VA examiner in October 2009 agreed with the previous finding that the Veteran's hypertension was not caused by his service-connected diabetes but was rather aggravated by it, because there was evidence of microalbuminuria, which meant renal involvement.  Also there was evidence of increase in lisinopril dose in a follow-up visit in March 2009 from 10mg to 20mg daily to achieve better blood pressure.  The examiner determined that it was not possible without resort to mere speculation to determine the baseline of hypertension, as there were no private medical records and the only available records were since April 2008.  The Veteran denied any current symptomatology of the hypertension condition.  

In December 2008, the RO assigned a separate (noncompensable) evaluation for hypertension based on aggravation by diabetes mellitus.  The RO determined that based on the medical evidence of record it was not possible to determine a baseline level of severity of the hypertension prior to the aggravation by diabetes mellitus, and thus assigned the Veteran a noncompensable rating.  

As service connection for the Veteran's hypertension was granted base upon aggravation by diabetes mellitus, he can only be compensated for the degree of disability that was aggravated.  According to VA regulation, this requires that a baseline level of disability for the hypertension be established prior to the date of aggravation (presumably when the diabetes mellitus was diagnosed).  See 38 C.F.R. § 3.310(b).  

As the records from the VAMC in San Juan and the SSA records are potentially relevant to the claim (especially since some of them pre-date the diabetes mellitus diagnosis) and have yet to be added to the file, a supplementary medical opinion on the rating for hypertension should be provided once these records are added.  The Veteran also should be given the opportunity to submit or sign the proper release form for VA to obtain copies of the employment physical performed in 2005-2006.  

Psychiatric Disorder

The Veteran seeks service connection for depression, secondary to diabetes mellitus.  

The record shows that the Veteran has received mental health treatment with a clinical social worker at the VAMC in San Juan as a part of his diabetes mellitus treatment since August 2008.  In November 2008, a VA psychiatric examination report notes that the Veteran did not meet the Axis I criteria for a diagnosis of depression based on symptoms, history, and interview.  However, private treatment records dated from May 2007 to August 2008 note complaints of feeling depressed and sleep impairment.  Moreover, an August 2009 VA treatment record notes a positive depression screen.

As there is evidence of a current finding of depression, a medical opinion needs to be provided to determine whether the Veteran's depression is related to his diabetes mellitus.

Also, the Veteran stated on VA examination in November 2008 that he had received treatment for his emotional condition at State Fund.  It is not clear if these records are in the file.

In addition to secondary service connection, the record shows a possible theory of entitlement based on direct service connection.  The Veteran was diagnosed with anxiety neurosis with depressive features in November 1971, which was three months after his discharge from military service.  The Veteran asserted at that time that he suffered from a nervous condition during his service in Vietnam and was given pills for his condition.  He also stated that he was hospitalized at the VAMC in San Juan for his nervous condition from September 1971 to October 1971.  The service treatment records do not show any psychiatric treatment but personnel records confirm Vietnam service from November 1970 to August 1971.  The VAMC records from September 1971 to October 1971 are not in the file and should be obtained.  Also, the medical opinion should address whether the Veteran's current depression is directly related to his military service. 

Cataracts

The Veteran contends that his bilateral incipient senile cataracts were aggravated by his diabetes mellitus with hypertension.  A May 2008 VA optometry examination report notes that there was no evidence of diabetic changes in either eye.  A July 2008 VA examination report notes that the Veteran's refractive error was not caused by or made worse by the Veteran's diabetes and that there was no evidence of diabetic retinal changes.  In March 2009, a VA examination addressing the etiology of the cataracts was provided, in which the examiner found that the cataracts were not caused by or a result of the diabetes mellitus.  

Although there is medical evidence of record showing that the Veteran's cataracts were not caused by or associated with his diabetes mellitus, the issue of aggravation has not been addressed.  Since the Veteran is seeking service connection for cataracts on a secondary basis and has specifically claimed that the cataracts were aggravated by his diabetes mellitus, a medical opinion addressing aggravation is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to submit or sign the proper release form for VA to obtain all relevant treatment records from the State Fund, including any mental health treatment records; and his employment records in 2005 and 2006 reflecting any findings of high blood pressure.  

2.  Obtain copies of the Veteran's complete treatment records (to include any archived records) from the VAMC in San Juan, dated from August 1971 to present.  Document all attempts and indicate in the request that a response is required.  If efforts to obtain these records are unsuccessful, notify the Veteran and describe any further action to be taken by the RO with respect to the claim.

3.  Obtain copies of the SSA decision in January 2008 and all supporting documents.  Document all attempts and indicate in the request that a response is required.  If efforts to obtain these records are unsuccessful, notify the Veteran and describe any further action to be taken by the RO with respect to the claim.

4.  After the above development has been conducted, schedule the Veteran for a VA hypertension examination.  The claims file must be made available to, and reviewed by, the examiner.  

Any indicated studies should be performed, and the examiner should record the Veteran's blood pressure readings.

Please state, to the extent possible, the baseline level of severity of the Veteran's hypertension before the onset of aggravation by diabetes mellitus.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.   

5.  Schedule the Veteran for a VA psychiatric examination.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted.

The examiner should perform a thorough psychiatric evaluation and determine whether the Veteran has any current psychiatric disorder(s), i.e., depression, anxiety neurosis, etc. 

The examiner also should assess the following:

(a)  Whether it is at least as likely as not (50 percent or greater probability) that any current psychiatric disorder that had its clinical onset during active service or is related to any in-service disease, event, or injury.  In providing this opinion, the examiner should acknowledge the Veteran's statements that he had symptoms during service, as well as the complaints and findings noted during the November 1971 VA examination.

(b)  Whether it is at least as likely as not (50 percent or greater probability) that any current psychiatric disorder was caused by the Veteran's diabetes mellitus.  

(c)  Whether it is at least as likely as not (50 percent or greater probability) that any current psychiatric disorder was aggravated by the Veteran's diabetes mellitus.  If so, please state, to the extent possible, the baseline level of severity of the psychiatric disorder before the onset of aggravation.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.   

6.  Schedule the Veteran for a VA eye examination.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted.

The examiner also should provide an opinion as to the following:

(a)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral incipient senile cataracts were caused by his diabetes mellitus.  

(b)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral incipient senile cataracts were aggravated by his diabetes mellitus.  If so, please state, to the extent possible, the baseline level of severity of the cataracts before the onset of aggravation.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.   

7.  After the requested examinations have been completed, the reports should be reviewed to ensure that they are in complete compliance with the directives of this remand.  If any report is deficient in any manner, it should be returned to the examiner for corrective action.

8.  Finally, readjudicate the claims on appeal.  If the benefit remains denied, issue the Veteran a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


